DOROTHY MOSS, f/k/a DOROTHY CORBETT, individually, and ROBERT F. ELGIDELY, Appellants,
v.
MITCHELL A. DINKIN, individually, SHAFRITZ & BRATEN, P.A., f/k/a SHAFRITZ & DINKIN, P.A., a Florida professional association, NATIONAL JUDGMENT RECOVERY AGENCY, INC., a Florida corporation, ACTION REALTY & INVESTMENTS, INC., a Florida corporation, DORSEY PARK PROPERTIES, INC., a Florida corporation, and JOSEPH BERG, individually, Appellees.
No. 4D08-2898
District Court of Appeal of Florida, Fourth District
September 16, 2009
Robert F. Elgidely of Genovese Joblove & Battista, P.A., Fort Lauderdale, for appellants.
John J. Shahady and Albert L. Frevola, Jr. of Adorno & Yoss LLP, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
STEVENSON, GERBERA, JJ., and BROWN, LUCY CHERNOW, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.